Citation Nr: 0728250	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-31 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In June 2006, the veteran presented hearing testimony via 
telephone before a Hearing Officer at the Des Moines RO.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The record also reflects that the veteran requested a Travel 
Board hearing in his September 2004 VA Form 9 and the RO 
scheduled the veteran for a July 2007 hearing.  However, the 
veteran wrote in July 2007 correspondence that he would be 
unable to attend the Board hearing because of the status of 
his schizophrenia and asked that it not be rescheduled until 
he or his representative contacted VA.  The veteran's 
representative also sent correspondence in July 2007 asking 
that the veteran's in-person Board hearing be cancelled and 
requesting that the veteran's claims folder be sent to the 
Board to proceed with the appeal.  Accordingly, the veteran's 
hearing request is withdrawn.


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's schizophrenia existed prior to and was aggravated 
by his active duty military service.  


CONCLUSION OF LAW

The veteran's schizophrenia was aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.306 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.  Any 
notice defect with respect to the veteran's claim will be 
addressed by the RO when effectuating the award of benefits.  

II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and a psychosis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.   

A veteran is presumed to have been in sound condition at the 
time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. 
§ 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2006).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2006).  See 
Falzone v. Brown,                8 Vet.App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R.           § 3.303(c) 
(2006).   A defect is a structural or inherent abnormality or 
condition that is more or less stationary in nature.  
VAOPGCPREC 82-90.  A disease may be defined as any deviation 
from or interruption of the normal structure or function of 
any part, organ, or system of the body that is manifested by 
a characteristic set of symptoms and signs and whose 
etiology, pathology, and prognosis may be known or unknown.  
Id.  Service connection may be granted for diseases of 
congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service. Id.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  

III.	Analysis 

The veteran essentially contends that his current 
schizophrenia existed prior to service and was aggravated by 
military service.    

The Board notes that there is ample medical evidence of 
record showing that the veteran currently suffers from 
schizophrenia.  Indeed, a diagnosis of schizophrenia, 
paranoid type, has been noted on VA examinations for mental 
disorders in performed in July 2003, in May 2004 and in 
August 2005.  Furthermore, the veteran's treatment records 
include numerous references to schizophrenia.        

The medical evidence additionally reveals that the veteran's 
schizophrenia existed prior to service and was aggravated 
during service, as contended by the veteran.  While the Board 
observes that no psychiatric disorder was noted at the time 
of the veteran's entrance to active military service, VA 
examiners in July 2003 and May 2004 both concluded that 
symptoms of the veteran's schizophrenia began prior to 
service and were aggravated during active military service 
based on examination of the veteran and review of the claims 
folder.  The July 2003 VA examiner commented that the veteran 
showed significant social withdrawal and inability to 
function in a school setting prior to his enrollment in the 
military which was exacerbated during his enrollment in the 
military.  The VA examiner added that the veteran's social 
withdrawal and inability to function in a school setting 
prior to his joining the military may be thought of as a 
prodromal symptom of schizophrenia.  The VA examiner stated 
that this condition "did continue and worsen during his 
period in the military."  Similarly, the May 2004 VA 
examiner wrote that it was apparent that the veteran started 
developing prodromal symptoms of schizophrenia disorder 
before service and developed significant psychotic symptoms 
during (and after) service based on his review of the claims 
folder and examination of the veteran.  The May 2004 VA 
examiner also specifically concluded that the veteran's 
military service likely aggravated his psychotic symptoms.

Finally, the VA examiner, who conducted a VA examination for 
mental disorders in July 2004, found that the veteran's 
schizophrenia may very well have begun prior to service and 
was worsened by his experiences in the service and that the 
veteran developed a full blown diagnosis of schizophrenia 
post discharge.  

The Board further observes that the veteran's college 
transcript shows that he completely withdrew from his classes 
in January 1967 for "personal reasons," was readmitted in 
February 1967, and again completely withdrew in October 1967, 
which approximately took place within the year before he 
entered military service.  It is also noted that the 
veteran's service medical records are absent of any specific 
findings of a mental disorder during service, but do show 
that the veteran was hospitalized from November 1969 to 
December 1969 (i.e., 36 days) during service with an 
admitting diagnosis of alcohol withdrawal.  The veteran was 
later diagnosed acute and chronic alcoholism in January 1970 
and was discharged from service later that month.  Such 
evidence supports the mental examiners' conclusions that the 
veteran's schizophrenia existed prior to service and was 
aggravated by service as the information was considered by 
the examiners in rendering their conclusions.    

Based on the foregoing, the Board finds that the veteran's 
schizophrenia clearly and unmistakably existed prior to 
service and was aggravated during military service.  Thus, an 
award of service connection for schizophrenia on such basis 
is warranted.    




ORDER

Service connection for schizophrenia is granted.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


